Citation Nr: 1618727	
Decision Date: 05/10/16    Archive Date: 05/19/16

DOCKET NO.  09-47 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada
	

THE ISSUES

1. Entitlement to service connection for a right, above the knee, amputation, to include as secondary to service-connected right knee lateral meniscectomy residuals with degenerative joint disease.

2. Entitlement to accrued benefits.  

3. Entitlement to service connection for the cause of the Veteran's death. 

4. Entitlement to death pension benefits.  


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Costello, Associate Counsel


INTRODUCTION

The Appellant is the spouse of a deceased veteran (the Veteran) who served on active duty from January 1960 to December 1963.  The Veteran died in October 2011.  The RO has granted substitution of the Appellant in place of the Veteran in pursuing the current appeal. 

This matter comes to the Board of Veterans' Appeals (Board) from February 2008 and March 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  

In December 2010, the Veteran testified regarding his service connection claim at a Board hearing before the undersigned Acting Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.  

The Veteran's service connection claim was remanded by the Board in February 2011 for additional development.  It has now returned to the Board for appellate review.  The Board finds there is compliance with the remand.  

The Board notes the Appellant's representative withdrew in a November 2015 motion that was subsequently granted by the Board.  Although notified of such withdraw, the Appellant has not appointed a new representative.  



FINDINGS OF FACT

1. At the time of his death, the Veteran had a pending claim of entitlement to service connection for a right, above the knee, amputation, to include as secondary to his service-connected right knee lateral meniscectomy residuals with degenerative joint disease.

2. The Veteran's right, above the knee, amputation is not related to service or to any service-connected disability. 

3. The cause of the Veteran's death is not related to service; service-connected disabilities did not cause or contribute substantially or materially to cause his death.

4. The Veteran did not have qualifying wartime service for death pension purposes.


CONCLUSIONS OF LAW

1. The criteria for service connection for a right, above the knee, amputation, to include as secondary to service-connected right knee lateral meniscectomy residuals with degenerative joint disease, have not been met.  38 U.S.C.A. §§ 1131, 5107, (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).

2. There are no accrued benefits payable.  38 U.S.C.A. §§ 5107, 5121 (West 2014); 38 C.F.R. § 3.1000 (2015).

3. The criteria for the establishment of service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1101, 1103, 1112, 1113, 1131, 1310, 5107 (West 2014); 38 C.F.R. §§ 3.5, 3.102, 3.303, 3.307, 3.309, 3.312 (2015).

4. The criteria for basic eligibility for VA death pension benefits have not been met.  38 U.S.C.A. §§ 101, 1521, 154, 5107 (West 2014); 38 C.F.R. §§ 3.2, 3.3, 3.102 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letters dated in April 2007 and January 2013.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006); Hupp v. Nicholson, 21 Vet. App. 342, 352-353 (2007), rev'd on other grounds, Hupp v. Shinseki, 329 Fed. Appx. 277 (Fed. Cir. May 19, 2009) (unpublished).  The Appellant does not assert that there has been any deficiency in the notice provided to her and she has not identified any prejudice resulting from any deficiency.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (no presumption of prejudice on a notice deficiency; the burden of showing that an error is harmful or prejudicial falls upon the party attacking the agency's determination). 

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records, VA medical records, and identified private treatment records have been obtained.  

Also, prior to the Veteran's death, he was provided a VA examination of his claimed right above the knee amputation in December 2007 and a VA medical opinion in April 2011.  This examination and its associated report were adequate because, along with the other evidence of record, they provided sufficient information to decide the appeal and a sound basis for a decision on the claim.  The examination report was based on examination of the Veteran by the examiner with appropriate expertise who thoroughly reviewed the claims file.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007); see also DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008); Wood v. Peake, 520 F.3d 1345, 1348 (Fed. Cir. 2008) regarding DIC claims.  The Appellant has made no specific allegations as to the inadequacy of any opinion.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  

Also, 38 C.F.R. 3.103(c)(2) requires that the Acting Veterans Law Judge (AVLJ) who conducts a hearing fulfill two duties consisting of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  In this case, during the December 2010 Board personal hearing, the AVLJ complied with these requirements.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the AVLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error in notice provided during the Veteran's hearing constitutes harmless error. 

Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

II. Service Connection

As noted above, the claim of entitlement to service connection for a right, above the knee, amputation was first before the Board in February 2011, when it was remanded for further development.  The Veteran unfortunately passed away in October 2011, and his widow filed a timely request to be substituted as the Appellant in his place.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110- 389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008); Breedlove v. Shinseki, 24 Vet. App. 7(2010) (holding that when an Appellant dies during the course of an appeal to the U.S. Court of Appeals for Veterans Claims (Court), substitution may be appropriate if the moving party would be eligible to receive accrued benefits based upon the appeal).

The RO granted the Appellant's request for substitution and issued an April 2013 statement of the case continuing the denial of the above claim.

In August 2010, the Director of Compensation and Pension Service issued a Fast Letter, which states that claims where (as here) there has been a substitution of parties, the record is not closed on the date of death of the original claimant.  Rather, the claim remains open for the submission and development of any pertinent additional evidence.  See Fast Letter 10-30.  This is in contrast to previously filed accrued benefits claims, in which the record was closed.  In addition, VA has published a proposed a new regulation for inclusion in 38 C.F.R. Parts 3, 14, and 20, to further address the issue.  See 76 Fed. Reg. 8666-8674 (February 15, 2011).  Both the Fast Letter and the proposed regulations indicate that this type of claim differs from an accrued benefits claim, in part, as evidence can be added to the record. 

Upon the death of a veteran any accrued benefits are payable to a veteran's spouse, children (in equal shares), or dependent parents (in equal shares).  38 U.S.C.A. § 5121(a)(2) (West 2014); 38 C.F.R. § 3.1000(a)(1) (2015).  Accrued benefits are defined as periodic monetary benefits to which an individual was entitled at death based on evidence in the file at death and due and unpaid for a period not to exceed two years prior to the last date of entitlement (the veteran's death).  38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.100(a). 

The Appellant filed her claim for accrued benefits in January 2012.  Her claim was therefore filed within one year of the Veteran's October 2011 death.  38 U.S.C.A. § 5121(c).

During his lifetime, the Veteran claimed entitlement to service connection for a right, above the knee, amputation.  As this claim was remanded by the Board in February 2011, and no final determination had been made when the Veteran died in October 2011, this claim was pending at the time of the Veteran's death.  The Board finds the Appellant, as the Veteran's surviving spouse, was properly substituted as the claimant for the purpose of processing the claim to completion.  However, there were no other claims pending at the time of the Veteran's death.  The Appellant has not identified any other basis for the payment of accrued benefits than the pending claim of entitlement to service connection for a right, above the knee, amputation.  Accordingly, the Board concludes that there are no other accrued benefits.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a) (2015).  Service connection requires competent evidence showing the following:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2015).

Service connection on a secondary basis requires (1) evidence of a current nonservice-connected disability; (2) evidence of a service-connected disability; and (3) evidence establishing that the service-connected disability caused or aggravated the current nonservice-connected disability.  38 C.F.R. § 3.310(a), (b); Wallin v. West, 11 Vet. App. 509, 512 (1998).

In determining whether service connection is warranted for a disability, VA must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant. 

The Veteran contended his right above the knee amputation was secondary to his service-connected right knee lateral meniscectomy residuals with degenerative joint disease.  He further asserted in a May 2007 statement that a blood clot that caused his above the knee amputation went back to 1960.  He elaborated during his December 2010 Board hearing that he had no idea what triggered the blood clot.  

The Veteran's service treatment records reflect the Veteran suffered a fall in February 1960 that resulted in an arthrotomy, remove of joint mouse, and excision of lateral semilunar cartilage of the right knee in March 1962.  Service treatment records are silent for any complaints or treatment for a blood clot.  

A review of the post-service evidence shows an April 2000 VA treatment record reflect the Veteran had a probable diagnosis of vascular disease.  A June 2000 VA treatment record notes the Veteran had peripheral vascular disease (PVD).  A January 2001 private treatment record notes resting Doppler signals revealed the segmental pressures and the ankle-brachial index (ABI) were grossly abnormal in both legs.  

An October 2005 VA treatment record notes the Veteran reported he had a blood clot in his right leg.  He felt something travel from his abdomen down his leg.  An October 2005 private treatment records states an x-ray revealed there was no evidence of deep venous thrombosis in the right lower extremity.  A December 2005 private treatment record notes an ultrasound of the lower extremities revealed an occlusive clot in the right popliteal vein and monophasic waveforms in the right lower extremity and in the proximal left common femoral artery and profunda; findings suggested proximal advanced aortoiliac disease.  

The Veteran was afforded a VA examination of his joints in September 2006, which included a review of the case file and pertinent medical records.  The examiner notes the Veteran had multiple medical problems involving thrombophlebitis of the right limb.  Due to this, he had not been able to walk since October 2005 when he developed a blood clot in his right leg.  Prior to that time, he stated he was walking; however, he experienced recurrent right knee pain with varied intensity over the past 15 years.  He experienced pain, soreness, and stiffness with recurrent swelling.  The intensity of his symptoms had increased over the past five to six years.  The examiner found the Veteran was not walking and could not stand on his legs because of the weakness in his lower right extremity, most of it due to the blood clot, but there were significant residuals due to the knee pain on the right side.  The Veteran reported that prior to the blood clot and vascular problems of the right lower limb, he was able to walk, but walked with an antalgic limp.  

Examination of the right foot revealed "obvious" peripheral vascular insufficiency with foot discoloration and atrophy of the skin.  X-rays revealed degenerative joint disease.  The examiner found the Veteran had status-post right lateral meniscectomy with degenerative joint disease, noting the Veteran could not stand and walk due to the muscle atrophy as well as weakness and lack of endurance caused by his knee and vascular conditions.  Also, findings at surgery included a defect of the cartilaginous surface of the right knee joint.  This defect would eventually cause degenerative arthritic joint disease.  While the Veteran had experienced mild complaints/discomfort for many years, in the last five years, his condition started to deteriorate rapidly and over the past year he experienced moderate to severe pain/discomfort.  The examiner opined that the diagnosed status-post right lateral meniscectomy with degenerative joint disease was caused by or a result of the injury he sustained during service in 1962. 

A January 2007 treatment record from Dr. R.R. notes the Veteran presented with right lower extremity pain and gangrenous changes to the right foot secondary to PVD.  The Veteran had a long history of tobacco use and his PVD was secondary to his tobacco use.  Dr. R.R. diagnosed the Veteran with severe PVD with end stage gangrene to the right foot and ischemic right lower extremity pain.  The record further notes a below the knee amputation was attempted, but an above the knee amputation was performed.  

The Veteran was afforded a VA examination of the residuals of his amputation in December 2007.  The examiner notes the Veteran underwent an above the knee amputation in January 2007, secondary to gangrene of the right foot due to severe PVD.  The examiner found that since the Veteran's in-service right knee surgery, he had been complaining of occasional flare-ups of knee pain.  Therefore, there were no signs of vascular compromise due to his knee injury or surgery.  Moreover, it was not until April 2000 that there were any complaints or symptoms of PVD.  The examiner opined that the Veteran's PVD caused his foot gangrene leading to right above the knee amputation.  His service-connected right knee injury was less likely as was likely to cause his PVD or his amputation.  

An October 2010 private treatment record notes "I find it more than an coincidence that the patient had the clot in the same knee he injured in the military."  

In January 2009, the Veteran submitted a letter from his niece, a registered nurse.  She cites this documentation language, "[n]o acute bone or soft tissue demineralization is noted but there is vascular calcification.  Mild degenerations changes are noted.  There is one density projected over the the medial joint space."  The Board finds this language is from an August 2006 x-ray record that was reviewed by the September 2006 VA examiner.  

This statement further notes that vascular changes are not supposed to normally happen and "that is a cause of PVD or [peripheral artery disease] PAD (the deep vein thrombosis clot which was found at the knee popliteal area-behind the knee)."  She elaborates that knowing what she saw on the charting, they charted thrombophlebitis, and the Doppler scans showed the clot at the knee area, she believed that the vascular changes could be directly related to this as vascular calcification could cause closure and form blockage of veins/arteries.  Therefore, the Veteran's knee/leg had problems leading to the necrosis and gangrene and then needed amputation later.  The cause was the clot and vascular changes now documented verify it was there already and show the risk the Veteran's knee was at to get the clot.  While a clot can be caused by many things, the Veteran had documented high risk factors that show why he probably got the clot.  

Pursuant to the February 2011 Board remand, the RO obtained a VA medical opinion in April 2011.  The examiner reviewed the claims file and found a January 2007 treatment record from Dr. R. noted the Veteran had pain in his right lower extremity for one year, worse in the past three to four weeks.  Right lower extremity pain and gangrene secondary to PVD and a history of PVD secondary to tobacco use.  A December 2005 record notes a lower extremity Doppler ultrasound showed bilateral leg PVD.  The examiner commented that PVD was an arteriosclerosis of the lower extremity which was thought to be caused by dyslipidemia, hypertension, smoking, and was associated with other cardiovascular disease and the Veteran's right above the knee amputation was the direct result of his PVD and had no relationship with knee injury or arthritis.  The examiner opined that the Veteran's current right above the knee amputation was not the result of his in-service right knee injury or caused by or aggravated by his service-connected right lateral meniscectomy/residuals of degenerative joint disease.  The examiner explained that the Veteran's right knee condition was the result of his in-service injury; however, his more recent PVD later caused amputation of his right knee.  The amputation was not the result of his knee condition.  

Considering the pertinent evidence in light of the governing legal authority, the service connection claim must be denied.  

The Board finds the most probative and persuasive evidence as to whether the Veteran's right above the knee amputation is related to active duty service or to a service-connected disability to be the December 2007 VA examination and April 2011 VA medical opinions.  Particularly with respect to the April 2011 opinion, the examiner provided a detailed rationale for the opinion that was clearly based upon a comprehensive and factually accurate review of the record evidence from all sources, to include the Veteran's post-service medical records.  

While the Veteran submitted a statement from his niece, a registered nurse, in January 2009, the Board finds less persuasive value in that statement.  The niece cites an August 2006 x-ray that revealed there were vascular calcifications.  However, the existence of PVD and PAD were well established by August 2006.  She did not explain the significance of the presence of vascular calcifications in the knee in the context of a well-established diagnosis.  This is significant as the December 2007 VA examiner found there were no signs of vascular compromise due the Veteran's in-service knee injury or surgery as the Veteran only complained of occasional flare-ups of his knee pain since the 1962 surgery and it was not until April 2000 that there were any complaints or symptoms of PVD.  

In weighing the evidence in this case, the Board notes that a diagnosis or opinion by a health care professional is not conclusive or entitled to absolute deference.  Indeed, the Court has provided guidance for weighing medical evidence.  For example, in Bloom v. West, 12 Vet. App. 185, 187 (1999), the Court held that a medical opinion, based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty.  In Prejean v. West, 13 Vet. App. 444, 448-9 (2000), factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion.  It is emphasized that when evaluating the evidence of record, the Board must assess the credibility and probative value of the evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  As discussed above, the higher level medical training attained by the VA examiners and Dr. R.R. in comparison to the statement from the Veteran's niece who was noted to be a registered nurse is a significant factor in assessing the probative value of conflicting medical evidence.  

Although an October 2010 private treatment record notes "I find it more than an coincidence that the patient had the clot in the same knee he injured in the military," this statement does not purport to establish any particular degree of likelihood of a relationship between the service-connected disability and the vascular disease which resulted in the amputation.  It is an inconclusive opinion.  The Court has repeatedly and consistently rejected medical opinions raising only a possibility of medical nexus as being insufficient to establish nexus.  See McLendon v. Nicholson, 20 Vet. App. 79, 85 (2000); Beausoleil v. Brown, 8 Vet. App. 459 (1996) (general and inconclusive statement about the possibility of a link between current disability and service injury is insufficient); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  

The Veteran clearly believed there was a relationship between his amputation and his service-connected right knee lateral meniscectomy residuals with degenerative joint disease.  Although lay persons are competent to provide opinions on some medical issues, the specific disabilities in this case, amputation due to PVD, fall outside the realm of common knowledge of a lay person.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  This type of diagnosis requires specialized training and medical diagnostic testing for a determination as to diagnosis, and they are not susceptible of lay opinions on etiology.  There are many different possible PVD, blood clot, and amputation issues, and a layperson is not competent to diagnose among them or to provide an etiology.  Therefore, the Board finds that the Veteran's statements of record cannot be accepted as competent evidence sufficient to establish service connection for a right above the knee amputation.  

Accordingly, service connection for a right, above the knee, amputation, must be denied.  As the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53-56.

III. Cause of Death

The Appellant is seeking benefits on the basis of a claim of entitlement to service connection for the cause of the Veteran's death.  

Dependency and Indemnity Compensation benefits are payable to the surviving spouse of a veteran who died from a service-connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.5.  A disability may be service-connected if it results from an injury or disease incurred in, or aggravated by, military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

Service connection for the cause of death, generally, will be established when (1) a service member dies during a qualifying period of service or when (2) a veteran dies from an injury or disease deemed to be related to military service.  If a veteran dies after service, his or her death will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal cause of death or a contributory cause of death.  38 C.F.R. § 3.312. 

A disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b). 

A contributory cause of death is one inherently not related to the principal cause of death. In determining whether a disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c).

Generally, minor service-connected disabilities, particularly those of a static nature or not materially affecting a vital organ, would not be held to have contributed to death primarily due to unrelated disability.  In the same category there would be included service-connected disease or injuries of any evaluation (even though evaluated as 100 percent disabling) but of a quiescent or static nature involving muscular or skeletal functions and not materially affecting other vital body functions.  38 C.F.R. § 3.312(c)(2).

Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death.  Where the service-connected condition affects vital organs as distinguished from muscular or skeletal functions and is evaluated as 100 percent disabling, debilitation may be assumed.  38 C.F.R. § 3.312(c)(3).  

A disability may be service-connected if it results from an injury or disease incurred in, or aggravated by, military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

Service connection for arteriosclerotic cardiovascular disease and lung cancer may be presumed if manifest to a degree of 10 percent within one year from the date of separation from a period of qualifying active service lasting 90 or more days.  38 U.S.C.A. §§ 1101(3), 1112, 1113; 1131 38 C.F.R. §§ 3.307, 3.309.

Service connection for ischemic heart disease may also be presumed in individuals exposed to herbicide agents during service, based primarily on individuals with service in the Republic of Vietnam during the Vietnam War.  However, the term ischemic heart disease does not include peripheral manifestations of arteriosclerosis such as PVD or stroke, or any other condition that does not qualify within the generally accepted medical definition of ischemic heart disease.  See 38 C.F.R. § 3.309(e).  Service in the Republic of Vietnam means actual service in-country, including service in the inland waterways, in Vietnam from January 9, 1962, through May 7, 1975, and includes service in the waters offshore, or service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii) (2015).  

The Veteran died in October 2011.  His death certificate listed the immediate cause of death as end-stage debility due to or as a consequence of arteriosclerotic cardiovascular disease.  Other significant conditions contributing to death, but not resulting in the underlying cause was probable bronchogenic carcinoma.  At the time of his death, the Veteran was service connected for status post lateral meniscectomy with degenerative joint disease, tinnitus, and bilateral hearing loss. 

The Veteran's service treatment records are silent for any complaints or treatment related to his heart or lung cancer.  

A review of the post-service evidence shows a June 2000 VA treatment record notes the Veteran was diagnosed with coronary artery disease (CAD), PVD, and long-standing pulmonary disease.  An October 2005 VA treatment record notes the Veteran was a smoker for over 50 years and had a diagnosis of chronic obstructive pulmonary disease (COPD).  A private x-ray in November 2005 revealed bibasal lung markings and evidence suggestive of cystic bronchiectasis, most likely chronic.  An October 2010 private treatment record notes the Veteran had a history of arteriosclerotic heart disease post recent myocardial infarction post three vessel stent replacement.  The Veteran's April 2011 VA medical opinion notes his PVD was arteriosclerosis of the lower extremity, which was thought to be caused by dyslipidemia, hypertension, smoking, and was associated with other cardiovascular diseases.  

Based on the evidence of record, the Board finds that service connection for the Veteran's cause of death is not warranted.  

It is significant to note that none of the conditions listed on the death certificate as immediate or contributory causes of death are among the service-connected disabilities.  Moreover, none of the conditions listed on the death certificate were noted or treated in service or for many decades after service.  

In order to grant service connection for the cause of death on a presumptive basis for exposure to Agent Orange, the Veteran must have served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  There is no evidence the Veteran served in Vietnam and the Appellant does not assert such.  As the Veteran does not meet the requirement for presumptive service connection, the Board finds service connection on a presumptive basis for exposure to herbicides is not warranted.  

Additionally, there is no evidence of record reflecting that the Veteran had arteriosclerotic cardiovascular disease or lung cancer to a compensable degree within 1 year of separation from active duty service.  As such, service connection is not warranted on a presumptive basis under 38 C.F.R. § 3.309(a).

The Board acknowledges the possibility that the Veteran smoked during service.  An October 2005 VA treatment record notes the Veteran was a smoker for over 50 years and had a diagnosis of COPD.  Whether or not there is a causal role from the Veteran's history of smoking, to include smoking in service, or from the Veteran's nonservice-connected COPD, VA law bars an award of service connection for a disability arising after service based upon a finding that such disability was caused by tobacco use during service.  See 38 U.S.C.A. § 1103(b).

There are no medical opinions that purport to establish that the Veteran's arteriosclerotic cardiovascular disease or lung cancer were present in service or related to any service-connected disabilities.  The Appellant's assertions are the only evidence in favor of such a relationship.  Generally, lay evidence is competent with regard to identification of a disease with 'unique and readily identifiable features' which are 'capable of lay observation.'  See Barr, 21 Vet. App. at 308-09.  A lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau, 492 F.3d at 1376-77.  Lay persons may also provide competent evidence regarding a contemporaneous medical diagnosis or a description of symptoms in service which supports a later diagnosis by a medical professional.  However, a lay person is not competent to provide evidence as to more complex medical questions, i.e., those which are not capable of lay observation.  Lay statements are not competent evidence regarding diagnosis or etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever).

The Board finds that establishing a relationship between the service-connected joint disease and auditory disabilities and the cardiovascular and respiratory diseases which caused his death is not the equivalent of relating a broken bone to a concurrent injury but requires medical knowledge.  Accordingly, the Appellant's assertions are not competent evidence of the required nexus.  

Based on the facts found, the Board concludes that service connection for the cause of the Veteran's death is not warranted, and therefore, the criteria for cause of death benefits are not met.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

IV. Death Pension Benefits

Death pension benefits are generally available for surviving spouses as a result of the Veteran's nonservice-connected death.  38 U.S.C.A. §§ 1521, 1541 (West 2014).  To prevail, the evidence must show that the Veteran (1) served for at least ninety days during a period of war; or (2) served during a period of war and was discharged for a service-connected disability.  38 U.S.C.A. § 1521; 38 C.F.R. § 3.3 (2015); see also Martin v. Brown, 7 Vet. App. 196, 199 (1994) ("Eligibility for non-service-connected pension is conditioned on service during a period of war.")

The term "period of war" is defined by statute, and means the Spanish American War, the Mexican border period, World War I, World War II, the Korean Conflict, the Vietnam era, the Persian Gulf War, and the period beginning on the date of any future declaration of war by the Congress and ending on the date prescribed by Presidential proclamation or concurrent resolution of the Congress.  

The Vietnam era is the period beginning on February 28, 1961, and ending on May 7, 1975, inclusive, in the case of a veteran who served in the Republic of Vietnam during that period.  In all other cases, it is the period beginning on August 5, 1964, and ending on May 7, 1975, inclusive.

The Veteran served from January 1960 to December 1963, but had no service in Vietnam.  Therefore, his service occurred before the Vietnam War era.  As the Veteran did not serve during a period of war, the Appellant is not entitled to death pension benefits as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  


ORDER

Service connection for a right, above the knee, amputation, to include as secondary to his service-connected right knee lateral meniscectomy residuals with degenerative joint disease, is denied. 

Entitlement to accrued benefits is denied. 

Entitlement to service connection for the Veteran's cause of death is denied.

Entitlement to death pension benefits is denied.




____________________________________________
Lloyd Cramp
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


